                         Case 20-13103-BLS    Doc 4    Filed 12/14/20   Page 1 of 18




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE


             In re:                                               Chapter 11

             BC HOSPITALITY GROUP INC.,                           Case No. 20-13103 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX


             In re:                                               Chapter 11

             BC HOSPITALITY GROUP LLC,                            Case No. 20-13104 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                               Chapter 11

             BC INTERNATIONAL LLC,                                Case No. 20-13105 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX


             In re:                                               Chapter 11

             BC COMMISSARY NJ LLC,                                Case No. 20-13106 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                               Chapter 11

             E2 185 BLEECKER LLC,                                 Case No. 20-13107 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX




27408075.4
                         Case 20-13103-BLS    Doc 4        Filed 12/14/20   Page 2 of 18




             In re:                                                   Chapter 11

             E2 60 WEST 22ND STREET LLC,                              Case No. 20-13108 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                   Chapter 11

             E2 LAFAYETTE LLC,                                        Case No. 20-13109 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                   Chapter 11

             BC WILLIAMSBURG LLC,                                     Case No. 20-13110 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                   Chapter 11

             BCRC LLC,                                                Case No. 20-13111 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                   Chapter 11

             CW SSS LLC,                                              Case No. 20-13112 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                   Chapter 11

             BC UNION SQUARE LLC,                                     Case No. 20-13113 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX


27408075.4
                                                       2
                         Case 20-13103-BLS    Doc 4        Filed 12/14/20   Page 3 of 18




             In re:                                                   Chapter 11

             BC 1385 BROADWAY LLC,                                    Case No. 20-13114 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                   Chapter 11

             BC 630 LEXINGTON LLC,                                    Case No. 20-13115 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                   Chapter 11

             CCSW FENWAY LLC,                                         Case No. 20-13116 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                   Chapter 11

             E2 SEAPORT LLC,                                          Case No. 20-13117 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                   Chapter 11

             BC BACK BAY LLC,                                         Case No. 20-13118 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                   Chapter 11

             BC PROVIDENCE LLC,                                       Case No. 20-13119 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX


27408075.4
                                                       3
                             Case 20-13103-BLS             Doc 4        Filed 12/14/20      Page 4 of 18




             In re:                                                                   Chapter 11

             BC SILVER LAKE LLC,                                                      Case No. 20-13120 (___)

                                                         Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                                   Chapter 11

             BC CENTURY CITY LLC,                                                     Case No. 20-13121 (___)

                                                         Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                                   Chapter 11

             BC WEST HOLLYWOOD LLC,                                                   Case No. 20-13122 (___)

                                                         Debtor.
             Tax I.D. No. XX-XXXXXXX

                                   DEBTORS’ MOTION FOR
                     ENTRY OF ORDER (I) DIRECTING JOINT ADMINISTRATION
                OF RELATED CHAPTER 11 CASES; AND (II) GRANTING RELATED RELIEF

                      BC Hospitality Group Inc. and its affiliated debtors and debtors in possession (each, a

         “Debtor” and collectively, the “Debtors”) in the above-captioned chapter 11 cases, by and through

         their undersigned proposed counsel, hereby submit this motion (this “Motion”) for entry of an

         order granting the relief described below. In support hereof, the Debtors rely on the Declaration

         of David Selinger in Support of Chapter 11 Petitions and First Day Motions (the “First Day

         Declaration”)1 filed concurrently herewith, and further represent as follows:




         1
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
               Declaration.
27408075.4
                                                                    4
                        Case 20-13103-BLS          Doc 4       Filed 12/14/20   Page 5 of 18




                                          JURISDICTION AND VENUE

                1.      The Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and 1334

         and the Amended Standing Order of Reference from the United States District Court for the District

         of Delaware dated February 29, 2012.         Pursuant to Rule 9013-1(f) of the Local Rules of

         Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”), the Debtors confirm their consent to the entry of a final order by

         the Court in connection with this Motion to the extent that it is later determined that the Court,

         absent consent of the parties, cannot enter final orders or judgments in connection herewith

         consistent with Article III of the United States Constitution.

                2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of these chapter

         11 cases and this Motion is proper in this district under 28 U.S.C. §§ 1408 and 1409.

                3.      The statutory bases for the relief requested herein are sections 105(a) of title 11 of

         the United States Code, as amended (the “Bankruptcy Code”), Rule 1015(b) of the Federal Rules

         of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 1015-1.

                                              RELIEF REQUESTED

                4.      The Debtors respectfully request entry of an order, substantially in the form

         attached hereto as Exhibit A (the “Proposed Order”), directing the joint administration of these

         chapter 11 cases for procedural purposes only and granting related relief.

                5.      In furtherance of the foregoing, the Debtors request that the official caption to be

         used by all parties in all papers in the jointly administered cases be as follows:




27408075.4
                                                           5
                             Case 20-13103-BLS            Doc 4        Filed 12/14/20    Page 6 of 18




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


                 In re:
                                                                           Chapter 11
                                                               1
                 BC HOSPITALITY GROUP INC., et al.,
                                                                           Case No. 20-13103 (___)
                                                          Debtors.
                                                                           (Jointly Administered)


             1
                    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
                    identification number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC
                    International LLC (1356); BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West
                    22nd Street LLC (9567); E2 Lafayette LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW
                    SSS LLC (9958); BC Union Square LLC (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC
                    (3202); CCSW Fenway LLC (5517); E2 Seaport LLC (9720); BC Back Bay LLC (0550); BC Providence
                    LLC (0737); BC Silver Lake LLC (2825); BC Century City LLC (0901); and BC West Hollywood LLC
                    (3878). The Debtors’ mailing address is 205 Hudson Street, Suite 1001, New York, New York 10013.



                     6.      The Debtors further request that the Court order that the foregoing caption satisfies

         the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

                     7.      The Debtors also request that the Court make a separate docket entry on the docket

         of each of the Debtors, other than BC Hospitality Group Inc., to reflect joint administration of

         these chapter 11 cases:

                              An order has been entered in accordance with Rule 1015(b) of the
                              Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                              Local Rules of Bankruptcy Practice and Procedure of the United
                              States Bankruptcy Court for the District of Delaware directing joint
                              administration for procedural purposes only of the chapter 11 cases
                              of: BC Hospitality Group LLC, Case No. 20-13104 (___); BC
                              International LLC, Case No. 20-13105 (___); BC Commissary NJ
                              LLC, Case No. 20-13106 (___); E2 185 Bleecker LLC, Case No.
                              20-13107 (___); E2 60 West 22nd Street LLC, Case No. 20-13108
                              (___); E2 Lafayette LLC, Case No. 20-13109 (___); BC
                              Williamsburg LLC, Case No. 20-13110 (___); BCRC LLC, Case
                              No. 20-13111 (___); CW SSS LLC, Case No. 20-13112 (___); BC
                              Union Square LLC, Case No. 20-13113 (___); BC 1385 Broadway
                              LLC, Case No. 20-13114 (___); BC 630 Lexington LLC, Case No.

27408075.4
                                                                   6
                         Case 20-13103-BLS          Doc 4       Filed 12/14/20   Page 7 of 18




                          20-13115 (___); CCSW Fenway LLC, Case No. 20-13116 (___);
                          E2 Seaport LLC, Case No. 20-13117 (___); BC Back Bay LLC,
                          Case No. 20-13118 (___); BC Providence LLC, Case No. 20-13119
                          (___); BC Silver Lake LLC, Case No. 20-13120 (___); BC Century
                          City LLC, Case No. 20-13121 (___); and BC West Hollywood
                          LLC, Case No. 20-13122 (___). The docket in Case No. 20-13103
                          (__) should be consulted for all matters affecting this case.

                                                   BACKGROUND

                8.       On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

         relief pursuant to chapter 11 of the Bankruptcy Code and elected proceed under Subchapter V of

         the Bankruptcy Code. The Debtors are operating their business and managing their properties as

         debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee,

         examiner or official committee of unsecured creditors has been appointed in these chapter 11 cases.

                9.       Additional factual background regarding the Debtors, including their business

         operations, their corporate and capital structure, and the events leading to the filing of these chapter

         11 cases, is set forth in detail in the First Day Declaration, filed concurrently herewith and

         incorporated herein by reference.

                                                BASIS FOR RELIEF

                10.      Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

         petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

         order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The twenty Debtor entities

         are “affiliates” as that term is defined in section 101(2) of the Bankruptcy Code. Section 105(a)

         of the Bankruptcy Code empowers the Court to “issue any order, process, or judgment that is

         necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a).

         Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court to grant the relief

         requested herein.


27408075.4
                                                            7
                         Case 20-13103-BLS           Doc 4        Filed 12/14/20    Page 8 of 18




                 11.     Further, Local Rule 1015-1 provides additional authority for the Court to order joint

         administration of these chapter 11 cases:

                         An order of joint administration may be entered, without notice and an
                         opportunity for hearing, upon the filing of a motion for joint
                         administration pursuant to Fed. R. Bankr. P. 1015, supported by an
                         affidavit, declaration or verification, which establishes that the joint
                         administration of two or more cases pending in this Court under title
                         11 is warranted and will ease the administrative burden for the Court
                         and the parties. An order of joint administration entered in accordance
                         with this Local Rule may be reconsidered upon motion of any party in
                         interest at any time. An order of joint administration under this Local
                         Rule is for procedural purposes only and shall not cause a “substantive”
                         consolidation of the respective debtors’ estates.

         Local Rule 1015-1.

                 12.     Given the integrated nature of the Debtors’ operations, joint administration of these

         chapter 11 cases will provide significant administrative convenience without harming the

         substantive rights of any party in interest. Many of the motions, hearings, and orders in these

         chapter 11 cases will affect each Debtor entity. The entry of an order directing joint administration

         of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings and objections.

         Joint administration also will allow the Office of the United States Trustee for the District of

         Delaware (the “U.S. Trustee”) and all parties in interest to monitor these chapter 11 cases with

         greater ease and efficiency.

                 13.     Moreover, joint administration will not adversely affect the Debtors’ respective

         constituencies because this Motion seeks only administrative, not substantive, consolidation of the

         Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead, parties in

         interest will benefit from the cost reductions associated with the joint administration of these

         chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these chapter

         11 cases is in the best interests of their estates, their creditors, and all other parties in interest.


27408075.4
                                                              8
                        Case 20-13103-BLS         Doc 4       Filed 12/14/20   Page 9 of 18




                                                      NOTICE

                14.     The Debtors will provide notice of this Motion to: (a) the U.S. Trustee; (b) holders

         of the twenty (20) largest unsecured claims on a consolidated basis against the Debtors; (c) counsel

         to the Debtors’ post-petition lenders; (d) the Internal Revenue Service; (e) the Securities and

         Exchange Commission; (f) the Office of the United States Attorney for the District of Delaware;

         and (g) all parties that have filed a notice of appearance and request for service of papers pursuant

         to Bankruptcy Rule 2002. Notice of this Motion and any order entered hereon will be served in

         accordance with Local Rule 9013-1(m). In light of the nature of the relief requested herein, the

         Debtors submit that no other or further notice is necessary.

                                   [Remainder of Page Intentionally Left Blank]




27408075.4
                                                          9
                       Case 20-13103-BLS         Doc 4     Filed 12/14/20   Page 10 of 18




                                                  CONCLUSION

                WHEREFORE, the Debtors respectfully request that this Court enter the Proposed Order

         substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

         such other and further relief as may be just and proper.

         Dated: December 14, 2020                     YOUNG CONAWAY STARGATT &
         Wilmington, Delaware                         TAYLOR, LLP

                                                      /s/ Elizabeth S. Justison
                                                      M. Blake Cleary (No. 3614)
                                                      Elizabeth S. Justison (No. 5911)
                                                      Rodney Square, 1000 North King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 571-6600
                                                      Facsimile: (302) 571-1253
                                                      E-mail: mbcleary@ycst.com
                                                               ejustison@ycst.com

                                                      Proposed Counsel to the Debtors and Debtors in
                                                      Possession




27408075.4
                                                         10
             Case 20-13103-BLS   Doc 4   Filed 12/14/20   Page 11 of 18




                                  EXHIBIT A

                                 Proposed Order




27408075.4
                        Case 20-13103-BLS    Doc 4    Filed 12/14/20   Page 12 of 18




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE


             In re:                                               Chapter 11

             BC HOSPITALITY GROUP INC.,                           Case No. 20-13103 (___)

                                            Debtor.
             Tax I.D. No. XX-XXXXXXX


             In re:                                               Chapter 11

             BC HOSPITALITY GROUP LLC,                            Case No. 20-13104 (___)

                                            Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                               Chapter 11

             BC INTERNATIONAL LLC,                                Case No. 20-13105 (___)

                                            Debtor.
             Tax I.D. No. XX-XXXXXXX


             In re:                                               Chapter 11

             BC COMMISSARY NJ LLC,                                Case No. 20-13106 (___)

                                            Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                               Chapter 11

             E2 185 BLEECKER LLC,                                 Case No. 20-13107 (___)

                                            Debtor.
             Tax I.D. No. XX-XXXXXXX




27408075.4
                         Case 20-13103-BLS    Doc 4    Filed 12/14/20   Page 13 of 18




             In re:                                                Chapter 11

             E2 60 WEST 22ND STREET LLC,                           Case No. 20-13108 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                Chapter 11

             E2 LAFAYETTE LLC,                                     Case No. 20-13109 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                Chapter 11

             BC WILLIAMSBURG LLC,                                  Case No. 20-13110 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                Chapter 11

             BCRC LLC,                                             Case No. 20-13111 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                Chapter 11

             CW SSS LLC,                                           Case No. 20-13112 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                Chapter 11

             BC UNION SQUARE LLC,                                  Case No. 20-13113 (___)

                                             Debtor.
             Tax I.D. No. XX-XXXXXXX


27408075.4

                                                       2
                        Case 20-13103-BLS    Doc 4    Filed 12/14/20   Page 14 of 18




             In re:                                               Chapter 11

             BC 1385 BROADWAY LLC,                                Case No. 20-13114 (___)

                                            Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                               Chapter 11

             BC 630 LEXINGTON LLC,                                Case No. 20-13115 (___)

                                            Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                               Chapter 11

             CCSW FENWAY LLC,                                     Case No. 20-13116 (___)

                                            Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                               Chapter 11

             E2 SEAPORT LLC,                                      Case No. 20-13117 (___)

                                            Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                               Chapter 11

             BC BACK BAY LLC,                                     Case No. 20-13118 (___)

                                            Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                               Chapter 11

             BC PROVIDENCE LLC,                                   Case No. 20-13119 (___)

                                            Debtor.
             Tax I.D. No. XX-XXXXXXX


27408075.4

                                                      3
                            Case 20-13103-BLS           Doc 4      Filed 12/14/20        Page 15 of 18




             In re:                                                                Chapter 11

             BC SILVER LAKE LLC,                                                   Case No. 20-13120 (___)

                                                       Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                                Chapter 11

             BC CENTURY CITY LLC,                                                  Case No. 20-13121 (___)

                                                       Debtor.
             Tax I.D. No. XX-XXXXXXX

             In re:                                                                Chapter 11

             BC WEST HOLLYWOOD LLC,                                                Case No. 20-13122 (___)

                                                       Debtor.
             Tax I.D. No. XX-XXXXXXX                                               Ref. Docket No. __


                            ORDER DIRECTING JOINT ADMINISTRATION OF
                      RELATED CHAPTER 11 CASES; AND GRANTING RELATED RELIEF

                      Upon the motion (the “Motion”)1 of the Debtors for an order (this “Order”) directing joint

         administration of these cases for procedural purposes only, and granting related relief, all as more

         fully set forth in the Motion; and upon consideration of the First Day Declaration; and this Court

         having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

         Standing Order of Reference from the United States District Court for the District of Delaware

         dated February 29, 2012; and this Court having found that this is a core proceeding pursuant to 28

         U.S.C. § 157(b)(2); and this Court having found that venue of these cases and this proceeding is

         proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that



         1
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
               Motion.

27408075.4

                                                                  4
                             Case 20-13103-BLS           Doc 4     Filed 12/14/20       Page 16 of 18




         the relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

         other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

         opportunity for a hearing on the Motion were appropriate under the circumstances and no other

         notice need be provided; and this Court having reviewed the Motion and having heard the

         statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

         and this Court having determined that the legal and factual bases set forth in the Motion and at the

         Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

         before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

         ORDERED THAT:

                     1.      The Motion is GRANTED as set forth herein.

                     2.      Each of the above-captioned chapter 11 cases is consolidated for procedural

         purposes only and shall be jointly administered by the Court under Case No. 20-13103 (___).

                     3.      The caption of the jointly administered cases shall read as follows:


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


                 In re:
                                                                          Chapter 11
                                                               1
                 BC HOSPITALITY GROUP INC., et al.,
                                                                          Case No. 20-13103 (___)
                                                          Debtors.
                                                                          (Jointly Administered)


             1
                    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
                    identification number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC
                    International LLC (1356); BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West
                    22nd Street LLC (9567); E2 Lafayette LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW
                    SSS LLC (9958); BC Union Square LLC (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC
                    (3202); CCSW Fenway LLC (5517); E2 Seaport LLC (9720); BC Back Bay LLC (0550); BC Providence
                    LLC (0737); BC Silver Lake LLC (2825); BC Century City LLC (0901); and BC West Hollywood LLC
                    (3878). The Debtors’ mailing address is 205 Hudson Street, Suite 1001, New York, New York 10013.


27408075.4

                                                                   5
                        Case 20-13103-BLS           Doc 4   Filed 12/14/20      Page 17 of 18




                4.      The foregoing caption shall satisfy the requirements of section 342(c)(1) of the

         Bankruptcy Code.

                5.      The Clerk of the Court shall make a docket entry in each Debtor’s Chapter 11 Case

         (except that of BC Hospitality Group Inc.) substantially as follows:

                         An order has been entered in accordance with Rule 1015(b) of the
                         Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                         Local Rules of Bankruptcy Practice and Procedure of the United
                         States Bankruptcy Court for the District of Delaware directing joint
                         administration for procedural purposes only of the chapter 11 cases
                         of: BC Hospitality Group LLC, Case No. 20-13104 (___); BC
                         International LLC, Case No. 20-13105 (___); BC Commissary NJ
                         LLC, Case No. 20-13106 (___); E2 185 Bleecker LLC, Case No.
                         20-13107 (___); E2 60 West 22nd Street LLC, Case No. 20-13108
                         (___); E2 Lafayette LLC, Case No. 20-13109 (___); BC
                         Williamsburg LLC, Case No. 20-13110 (___); BCRC LLC, Case
                         No. 20-13111 (___); CW SSS LLC, Case No. 20-13112 (___); BC
                         Union Square LLC, Case No. 20-13113 (___); BC 1385 Broadway
                         LLC, Case No. 20-13114 (___); BC 630 Lexington LLC, Case No.
                         20-13115 (___); CCSW Fenway LLC, Case No. 20-13116 (___);
                         E2 Seaport LLC, Case No. 20-13117 (___); BC Back Bay LLC,
                         Case No. 20-13118 (___); BC Providence LLC, Case No. 20-13119
                         (___); BC Silver Lake LLC, Case No. 20-13120 (___); BC Century
                         City LLC, Case No. 20-13121 (___); and BC West Hollywood
                         LLC, Case No. 20-13122 (___). The docket in Case No. 20-13103
                         (__) should be consulted for all matters affecting this case.


                6.      The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

         for the District of Delaware shall keep, one consolidated docket, one file, and one consolidated

         service list for these chapter 11 cases.

                7.      Nothing in the Motion or this Order shall be deemed or construed as directing or

         otherwise effecting a substantive consolidation of these chapter 11 cases and this Order shall be

         without prejudice to the rights of the Debtors to seek entry of an Order substantively consolidating

         their respective cases.


27408075.4

                                                            6
                       Case 20-13103-BLS         Doc 4    Filed 12/14/20     Page 18 of 18




                8.      The Debtors are authorized and empowered to take all actions necessary to

         implement the relief granted in this Order.

                9.      This Court shall retain exclusive jurisdiction to hear and determine all matters

         arising from or related to the implementation, interpretation, and enforcement of this Order.




27408075.4

                                                         7
